EXHIBIT A
                                       Justice Catalyst Law
                                      25 Broadway, 9th Floor
                                       New York, NY 10004

                                 Email: info@justicecatalyst.org
                                 Website: www.justicecatalyst.org


FIRM PROFILE:

Justice Catalyst Law, is a tax-exempt 1 non-profit law firm that activates path-breaking
approaches to social justice lawyering that have real-world impact and improve the lives of those
denied access to justice.

Justice Catalyst Law was founded in 2018 as the legal affiliate of Justice Catalyst, a nonprofit,
tax-exempt organization devoted to collaborative, multidisciplinary, problem-centric work to
improve the lives of marginalized communities. By putting problems and people first, and
analyzing them from multiple perspectives, Justice Catalyst Law creatively explores whether
litigation can advance human and civil rights or economic and social justice.

Justice Catalyst Law’s work emphasizes the commercial and private rights violations that
underlie systemic social and economic injustice. It seeks to apply a varied set of legal disciplines
like competition law, consumer protection, employment law, civil rights, criminal justice, and
environmental justice, often in contexts where advocates have not previously focused on those
disciplines.

Justice Catalyst Law’s team has extensive expertise in effectuating broad-scale change through
legal work in both the litigation and policy arenas, and in particular the application of antitrust
and consumer protection law to major social problems. The team at Justice Catalyst regularly
consults on consumer, antitrust, and class and whistleblower procedural issues--expanding and
enhancing the tools available to public interest and civil rights organizations nationally.

Prior to joining the firm, Justice Catalyst Law’s leadership team has been engaged in class
practice in numerous consumer and antitrust class actions including In re: Automotive Parts
Antitrust Litigation, No. 12-md-02311 (E.D. Mich.), In re: Packaged Seafood Products
Antitrust Litigation, No. 15-md-2670 (S.D. Cal.), Cason-Merenda v. Detroit Medical Center,
No. 06-15601 (E.D. Mich.), Hadley v. Subaru of America, Inc., No. 15-7210 (D.N.J.) (sparking
the recall of defective cars whose hoods flew open while driving), and Noble v. Samsung
Electronics America, Inc., No. 15-cv-03713 (D.N.J.). Its team has also been involved in many
law enforcement actions involving consumer protection at the Consumer Financial Protection
Bureau, as well as policy work such as legal guidance documents involving student loans, auto

1
    501(c)(3) status pending
lending, credit reporting, and payment processing, and Federal rulemaking such as a major rule
requiring payday lenders to assess consumers’ ability to repay before making loans.

FIRM BIOGRAPHY:

TEAM

BENJAMIN D. ELGA, Admitted to practice in New Jersey, 2014; New York, 2015;
Massachusetts, 2017; District Court of New Jersey, 2015; Eastern District of New York, 2015;
Southern District of New York, 2015; U.S. Court of Appeals, Third Circuit, 2015. Education:
Harvard Law School (J.D., 2014) (General Board Member, Harvard Civil Rights-Civil Liberties
Law Review; Harvard Defenders; American Constitution Society); Princeton University (A.B.,
2008) (Religion and Critical Thought Annual Thesis Prize for Original and Outstanding
Independent Work; Weekend Editor & Staff Writer, Nassau Weekly). Prior Employment:
Executive Director, Justice Catalyst (2016-present); Associate, Cuneo, Gilbert & Laduca LLP
(2014-2016); Summer Associate, Cohen Milstein Sellers & Toll PLLC (Summer 2013); Summer
Clerk, Cuneo, Gilbert & Laduca LLP (Summer 2012). Publications & Presentations: Co-Author,
“Rebuttal: A Response to the ‘Tale’ on Class Action,” Law Journal Newsletters’ Product Liability
Law & Strategy (September 2015); Moderator, “Using Stakeholder Collaborations,” Unrigging
the Market Program at Harvard Law School (June 2018); Presenter, “Nontraditional Causes of
Action for Consumers,” Consumer Rights Litigation Conference, National Consumer Law Center
(October 2018).

BRIAN J. SHEARER, ESQ., Admitted to practice in Virginia, 2013. Education: American
University Washington College of Law (J.D., magna cum laude, 2013) (Order of the Coif; Senior
Note and Comment Editor (editorial board), American University Law Review); University of
Southern California (B.A., 2008). Prior Employment: Legal Director, Justice Catalyst Law (July
2018-Present); Counsel to the Associate Director for Supervision, Enforcement, and Fair
Lending, Consumer Financial Protection Bureau (CFPB) (Dec. 2017-July 2018); Senior Advisor
to the Director, CFPB (2017); Counsel, Office of Supervision Policy, CFPB (2013-2017); Policy
Analyst, Office of Supervision Policy, CFPB (2011-2013); Law Clerk, Department of Labor, Office
of the Solicitor (Summer 2011); Immigration Paralegal, Law Offices of Nadadur S. Kumar
(2008-2010). Publications and Presentations: “OutFoxing Alaska Hunters: How Arbitrary and
Capricious Review of Changing Regulatory Interpretations can more Efficiently Police Agency
Discretion, 62 Am. U. L. Rev. 167 (2012); Speaker, 2015 Knowledge Symposium, National
Council of Higher Education Resources; Regulations in the Federal Register: Payday, Vehicle
Title, and Certain High-Cost Installment Loans, 82 FR 54472 (Nov. 17, 2017); Request for
Information Regarding the Bureau’s Supervision Program, 83 FR 7166 (Feb. 20, 2018); Defining
Larger Participants of the International Money Transfer Market, 79 FR 56631 (Sept. 23, 2014);
Defining Larger Participants of the Student Loan Servicing Market, 78 FR 73383 (Dec. 6, 2013).

 LAURA C. DISMORE, Admitted to practice in Maine, 2017. Education:Harvard Law School
(J.D. 2017) (Student President, Tenant Advocacy Project; Articles Editor, Journal on Racial and
Ethnic Justice; Member of International Human Rights Clinic; Member of Housing Law Clinic).
Carleton College (B.A., cum laude, 2011). Prior Employment:Judicial Clerk to Judge
Wilhelmina M. Wright of the U.S. District Court for the District of Minnesota; Legal Intern,
Massachusetts Attorney General’s Office; Legal Intern, Greater New Orleans Fair Housing
Action Center.
